        .r
.:..-            245B (Rev . 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                     Page I of I



                                                   UNITED STATES DISTRICT COURT
                                                             SOUTHERN DISTRICT OF CALIFORNIA

                                   United States of America                                                                      JUDGMENT IN A CRIMINAL CASE
                                                      V.                                                                         (For Offenses Committed On or After November I , 1987)



                            Luis Armando Mendoza-Martinez                                                                        Case Number: 3:19-mj-24332

                                                                                                                                 Emerson Wheat
                                                                                                                                 Defendant 's Attorney


             REGISTRATION NO. 91350298
             THE DEFENDANT:
              IZI pleaded guilty to count(s) 1 of Complaint
                                              ---------------------------,-----
             •    was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

             Title & Section                      Nature of Offense                                                                                                Count Number(s)
             8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                                                       1

              D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - - -
             •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                         IMPRISONMENT

                                                 1:
                    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
             imprisoned for a term

                                                 ITJ\ TIME SERVED                                                      • _________ days
              IZI Assessment: $10 WAIVED          IZI Fine: WAIVED
              IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
              the defendant's possession at the time of arrest upon their deportation or removal.
              D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                  IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
             of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
             imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
             United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                           Frida.Y.i_ November 8, 2019
                                                                                                                           Date of Imposition of Sentence


             Received         \.JL✓ ~~
                            DUSM     I )
                                        \.
                                             I
                                                                          xws:• ·- --------
                                                                    - ·- ---·      ,, , ~-· , .
                                                                                             ~
                                                                                                --
                                                                                   l,,. i' : .,...~ ' -~
                                                                                   ' _.,J_,.....,_.--
                                                                                           ·····" : ...; .....
                                                                                                         -·
                                                                                                              ,
                                                                                                                                                t>r
                                                                                                                             OliJORABLE F. A. GOSSETT III
                                                                                                                            UNI[ED STATES MAGISTRATE JUDGE
                                                                                     N~V u szo·1g
                                                                           C.: ~-'         I,,, . ~   t - :; , ~ 7 : CVR T
                                                                                                      :., •

                                                                    s: ;.,; - . ._: =,~,   :i 1~ 7 r" \,. r :Jr : ... __: : ~ ~- , ~
             Clerk's Office Copy                                    :. y                                                : ~ :0 ·~ . '(                                        3: 19-mj-24332
